SUPREME COURT OF ARIZONA
                                En Banc

DAVID C. GRAMMATICO,              )    Arizona Supreme Court
                                  )    No. CV-04-0197-PR
                      Petitioner, )
                                  )    Court of Appeals
                 v.               )    Division One
                                  )    No. 1 CA-IC 01-0117
THE INDUSTRIAL COMMISSION,        )
                                  )
                                  )    ICA Claim
                      Respondent, )    No. 20001-390571
                                  )
                                  )    Carrier
AROK, INC.,                       )    No. AZ 00008522
                                  )
             Respondent Employer, )
                                  )
                                  )
                                  )
STATE COMPENSATION FUND,          )
                                  )
              Respondent Carrier. )    CONSOLIDATED WITH
                                  )
__________________________________)
                                  )
AUSTIN KOMALESTEWA,               )    Arizona Supreme Court
                                  )    No. CV-04-0364-PR
             Petitioner Employee, )
                                  )    Court of Appeals
                 v.               )    Division One
                                  )    No. 1 CA-IC 03-0041
THE INDUSTRIAL COMMISSION,        )
                                  )    ICA Claim
                                  )    No. 20013-370241
                      Respondent, )
                                  )    Carrier
STONEVILLE PEDIGREE SEED,         )    No. WC-905 367138
                                  )
             Respondent Employer, )
                                  )
                                  )
WAUSAU INSURANCE COMPANIES,       )    O P I N I O N
                                  )
              Respondent Carrier. )
                                  )
_______________________________________________________________

             GRAMMATICO v. THE INDUSTRIAL COMMISSION

                    Industrial Commission Award
           J. Matthew Powell, Administrative Law Judge
                          AWARD SET ASIDE
                  Court of Appeals, Division One
              208 Ariz. 10, 90 P.3d 211 (App. 2004)
                              AFFIRMED
________________________________________________________________

            KOMALESTEWA v. THE INDUSTRIAL COMMISSION

                    Industrial Commission Award
           Stephen W. Pogson, Administrative Law Judge
                          AWARD SET ASIDE
                  Court of Appeals, Division One
              209 Ariz. 2ll, 99 P.3d 26 (App. 2004)
                              REVERSED
________________________________________________________________

      ATTORNEYS FOR GRAMMATICO v. THE INDUSTRIAL COMMISSION

JEROME, GIBSON, STEWART,
FRIEDMAN, STEVENSON & ENGLE, P.C.                        Phoenix
     By   Joel F. Friedman
Attorneys for David G. Grammatico

STATE COMPENSATION FUND                                  Phoenix
     By   James F. Crane, Vice President and General
          Counsel
          James B. Stabler
Attorneys for AROK, Inc. and State Compensation Fund

JONES, SKELTON & HOCHULI, P.L.C.                         Phoenix
     By   Randall H. Warner
Attorneys for Amici Curiae American Insurance Association,
Arizona Association of Industries, Arizona Chamber of Commerce,
Arizona Restaurant and Hospitality Association, Arizona Rock
Products Association, Greater Phoenix Chamber of Commerce,
National Federation of Independent Business Legal Foundation,
and Tucson Metropolitan Chamber of Commerce

STEPTOE & JOHNSON, LLP                                   Phoenix
     By   Wendy G. Briggs
Attorneys for Amicus Curiae American Insurance Association


                              - 2 -
LOW & CHILDERS, P.C.                                     Phoenix
     By   S. David Childers
Attorneys for Amicus Curiae The Property Casualty Insurers
Association of America

ADELMAN GERMAN PLC                                       Scottsdale
     By   Daniel J. Adelman
Attorneys for Amicus Curiae Arizona Trial
Lawyers Association

HARALSON, MILLER, PITT, FELDMAN & McANALLY P.L.C            Tucson
     By   Stanley G. Feldman
Attorneys for Amicus Curiae Southern Arizona
Workers’ Compensation Claimants Association

________________________________________________________________

     ATTORNEYS FOR KOMALESTEWA v. THE INDUSTRIAL COMMISSION

Don A. Fendon                                               Phoenix
Attorney for Austin Komalestewa

CROSS & LIEBERMAN P.A.                                     Phoenix
     By   Donald L. Cross
Attorneys for Stoneville Pedigree Seed and Wausau
Insurance Companies

LOW & CHILDERS, P.C.                                        Phoenix
     By   S. David Childers
Attorneys for Amicus Curiae Property Casualty Insurers
Association of America

ADELMAN GERMAN PLC                                       Scottsdale
     By   Daniel J. Adelman
Attorneys for Amicus Curiae Arizona Trial
Lawyers Association

HARALSON, MILLER, PITT, FELDMAN & McANALLY, P.L.C         Tucson
     By   Stanley G. Feldman
Attorneys for Amicus Curiae Southern Arizona
Workers’ Compensation Claimants Association
________________________________________________________________

R Y A N, Justice




                              - 3 -
¶1         Article     18,   Section    8    of   the   Arizona    Constitution

mandates that an employee receive workers’ compensation if the

employee is injured in “any accident arising out of and in the

course of . . . employment,” and the injury “is caused in whole,

or in part, or is contributed to, by a necessary risk or danger

of such employment, or a necessary risk or danger inherent in

the nature thereof, or by failure of such employer or its agents

or employee or employees to exercise due care.”                   The issue in

these   consolidated      matters1   requires     us    to   determine    whether

Article 18, Section 8 precludes the legislature from requiring

proof   that   the   presence   of     alcohol    or    illegal   drugs    in   an

injured worker’s system was not a contributing cause of the

accident before workers’ compensation benefits may be awarded.

                                        I

                                        A

¶2         David     C.   Grammatico,       who   installed     metal    trim    on

building exteriors for AROK, Inc., performed his work on drywall

stilts approximately forty-two inches in height.                  After working

for most of his shift on stilts, Grammatico fell while walking,

on stilts, through a cluttered area of the job site.                     He broke

his right wrist and left knee in the fall.




1
     By separate order, we           consolidated       these   cases    for    the
purposes of this opinion.

                                     - 4 -
¶3           Grammatico admitted that he had smoked marijuana and

ingested methamphetamine on the previous two days, days he was

not required to be at work.                 His post-accident urine test showed

positive         results         for         marijuana,          amphetamine,           and

methamphetamine, all of which are illegal to use in Arizona.

See, e.g., Ariz. Rev. Stat. (“A.R.S.”) § 13-3401 (Supp. 2003).

Grammatico’s employer maintained a certified drug-testing policy

under A.R.S. § 23-1021(D) (Supp. 2004).                      Under the terms of the

statute, if an employer maintains such a policy, “an employee’s

injury   .   .   .   shall    not      be    considered      a   personal    injury      by

accident arising out of and in the course of employment and is

not compensable . . . if the employee fails to pass . . . a drug

test for the unlawful use of any controlled substance,” A.R.S. §

23-1021(D),      unless    the      employee        proves    that    the   use    of    an

unlawful     substance       “was      not     a    contributing       cause      of    the

employee’s injury.”          A.R.S. § 23-1021(D)(1).                 When Grammatico’s

employer’s insurer denied him benefits, he requested a hearing

before the Industrial Commission.

¶4           After the hearing, the administrative law judge found

Grammatico’s claim noncompensable because Grammatico failed to

prove that his use of unlawful controlled substances “was not

even a ‘slight contributing cause’” of his injuries.                        Grammatico

then filed a statutory special action in the court of appeals.

See A.R.S. § 23-951(A) (1995).                 The court of appeals set aside


                                            - 5 -
the judge’s award, holding that A.R.S. § 23-1021(D) violates

Article 18, Section 8 of the Arizona Constitution.                          Grammatico

v. Indus. Comm’n, 208 Ariz. 10, 16, ¶ 25, 90 P.3d 211, 217 (App.

2004).       Judge Barker dissented.            Id. at 16–20, ¶¶ 26-44, 90 P.3d

at 217-21.

                                            B

¶5             Austin    Komalestewa       worked       for    Stoneville     Pedigree

Seed.        Shortly after he began work one morning, Komalestewa, as

he and his fellow workers often were required to do, tried to

fix a conveyor belt that had “bogged down.”                        He crawled under

the belt to put pressure on the drum, and his arm became caught

in     the    belt,     resulting    in    serious       injury.        Komalestewa’s

employer’s insurance carrier denied his workers’ compensation

claim because blood tests taken at the hospital shortly after

the     accident       revealed     alcohol      in     his    blood.       Komalestwa

protested the denial of benefits, and hearings were conducted

before an administrative law judge at the Industrial Commission.

¶6             During the hearing, Komalestwa admitted that he had

four     mixed     drinks    containing         vodka    the    night    before   the

accident.        An expert testified that based on blood drawn after

the accident, Komalestewa’s blood-alcohol level at the time of

the accident would have been at least 0.176 percent.                         However,

Komalestewa’s wife, the employer’s site manager, and a co-worker

testified       that    Komalestewa       did     not    appear    intoxicated    the


                                          - 6 -
morning of the accident.

¶7           The administrative law judge initially determined that

Komalestewa had sustained a compensable injury.                         Subsequently,

however, upon request for review by the insurance carrier, see

A.R.S. §§ 23-942(D), -943(A)-(B) (1995), the judge determined

that   the    claim   was    noncompensable        under     A.R.S.        §    23-1021(C)

because      Komalestewa’s       intoxication         had    contributed             to   the

accident.       That section provides that “[a]n employee’s injury

. . . shall not be considered a personal injury by accident

arising   out    of   and   in   the    course        of   employment          and   is   not

compensable . . . if the impairment of the employee is due to

the    employee’s     use   of   alcohol      .   .    .    and   is   a       substantial

contributing     cause      of   the    employee’s         personal     injury.”          Id.

“‘Substantial     contributing         cause’     means     anything       more      than   a

slight contributing cause.”            Id. § 23-1021(H)(2).

¶8           Komalestewa filed a statutory special action in the

court of appeals.        In affirming the award, another panel of that

court rejected the majority’s approach in Grammatico and held

that A.R.S. § 23-1021(C) did not violate Article 18, Section 8

of the Arizona Constitution.             Komalestewa v. Indus. Comm’n, 209
Ariz. 211, 219, ¶ 31, 99 P.3d 26, 34 (App. 2004).

                                          C

¶9           In Grammatico, Arok and the State Compensation Fund

petitioned the Court for review, and Komalestewa petitioned for


                                        - 7 -
review in his matter.              We granted review in both cases because

of the conflict between the panels of the court of appeals on

the applicability of Article 18, Section 8 and because these

cases    concern      a    matter    of    statewide       importance.           We   have

jurisdiction        under    Article      6,    Section       5(3)   of    the   Arizona

Constitution and A.R.S. § 12-120.24 (2003).

                                           III

¶10           Before      statehood,      all    Arizona      employees     injured     by

their employers’ negligence could bring common law tort actions

against them.          See Consol. Arizona Smelting Co. v. Ujack, 15
Ariz. 382, 383-84, 139 P. 465, 466 (1914); Red Rover Copper Co.

v. Indus. Comm’n, 58 Ariz. 203, 210, 118 P.2d 1102, 1105 (1941);

Arizona Workers’ Compensation Handbook § 1.1, at 1-1 (Ray J.

Davis et al. eds., 1992) (hereinafter “Davis”).                             But success

with such actions was rare because not only did employees have

to    show    that     the    employers        were    negligent      and    that     that

negligence      had       caused    the   injuries,       but    also     because     such

actions      were    “restricted      further     by    the     ‘unholy     trinity’    of

common    law   defenses       –   contributory        negligence,        assumption    of

risk, and the fellow servant rule.”                    William L. Prosser, Law of

Torts § 80, at 526-27 (4th ed. 1971); see also Red Rover, 58
Ariz. at 210, 118 P.2d at 1105.

¶11           “For        twenty-five       years,        labor      interests         had

unsuccessfully lobbied for an employer’s liability act in the


                                          - 8 -
territorial       legislature.”               Gordon     M.     Bakken,         The    Arizona

Constitutional Convention of 1910, 1978 Ariz. St. L.J. 1, 18.

Responding      to     those      calls,        the     framers       of        the     Arizona

Constitution in 1910 enacted Article 18, which included a wide

range of measures to protect labor.                     See id. at 18-20.               Article

18    abolished      the    fellow      servant        doctrine      and    substantially

curtailed the defenses of contributory negligence and assumption

of risk.     See Ariz. Const. art. 18, §§ 4, 5; Heimke v. Munoz,

106 Ariz. 26, 28-30, 470 P.2d 107, 109-11 (1970).

¶12          Although       Article      18,     Sections       4    and    5     restricted

employers’ common law defenses to employee negligence actions,

neither section affected the basic requirement that the employee

prove   negligence         and   causation,       an    often       long    and       expensive

process for both employees and employers.                       See Davis, §§ 1.1, at

1-1 & 1.3.1, at 1-6.             To address this issue, Delegate Everett E.

Ellinwood, “an attorney who had served the railroads and the

Phelps Dodge Arizona interests,” John D. Leshy, The Making of

the   Arizona     Constitution,          20    Ariz.     St.    L.J.       1,    35     (1988),

introduced      Proposition        72    at     the    constitutional            convention,

which proposed to require the legislature to enact a “compulsory

workmen’s     compensation         law.”         The     Records       of       the     Arizona

Constitutional       Convention         of    1910,     65-66    (John      S.    Goff     ed.,

1991) (hereinafter “Goff”).                   Proposition 72 was approved and




                                             - 9 -
adopted by the convention delegates as Article 18, Section 8.2

Id. at 549, 555, and 886.

¶13          After    Arizona   became    a   state    in   1912,    the   first

session      of      the   Arizona       Legislature        implemented     the

constitutional mandate by adopting a “Compulsory Compensation

Law.”      Ujack, 15 Ariz. at 384, 139 P. at 466.                   The present

version of the statutory scheme is found in A.R.S. §§ 23-901 to

23-1091 (1995 & Supp. 2003).

¶14          Article 18, Section 8 and the implementing statutes

provide workers in Arizona with an alternative to common law

tort actions against employers.           Under this “new civil action,”

Ujack, 15 Ariz. at 387, 139 P. at 467, neither the employee’s

2
     As originally enacted, Article 18, Section 8 directed the
legislature to

        enact   a   Workmen’s   Compulsory   Compensation   law
        applicable to workmen engaged in manual or mechanical
        labor in such employments as the Legislature may
        determine to be especially dangerous, by which
        compulsory compensation shall be required to be paid
        to any such workman by his employer, if in the course
        of such employment personal injury to any such workman
        from any accident arising out of, and in the course
        of, such employment is caused in whole, or in part, or
        is contributed to, by a necessary risk or danger of
        such employment, or a necessary risk, or danger
        inherent in the nature thereof, or by failure of such
        employer, or any of his or its officers, agents, or
        employee, or employees, to exercise due care, or to
        comply with any laws affecting such employment;
        Provided, that it shall be optional with said employee
        to settle for such compensation, or retain the right
        to sue said employer as provided by this Constitution.

Goff at 1435-36.

                                     - 10 -
nor the employer’s negligence would affect compensation.                     See

Davis, pt. I, at I-1.

¶15            This Court recognized that the new civil action was

simply    an    alternative   to   the   still-existing    common    law   tort

action.        In Industrial Commission v. Crisman, for example, we

held     that    the   legislature’s     attempt    to   require    pre-injury

election of either workers’ compensation or the common law tort

action was unconstitutional under Article 18, Section 8 because

it did not provide workers with the constitutionally mandated

option to elect, after the injury, to accept compensation or,

instead, sue the employer.          22 Ariz. 579, 584, 199 P. 390, 392

(1921); see also Ujack, 15 Ariz. at 388, 139 P. at 468.

¶16            In 1925, the voters amended Article 18, Section 83 to

provide for pre-injury election, thus creating a constitutional

exception to Article 18, Section 6, the anti-abrogation clause.

Kilpatrick v. Superior Court, 105 Ariz. 413, 418-19, 466 P.2d
18, 23-24 (1970).         As Kilpatrick, 419 Ariz. at 419, 466 P.2d at

24, and Ruth v. Industrial Comm’n, 107 Ariz. 572, 575, 490 P.2d
828,     831    (1971),   demonstrate,    Article    18,   Section    6    still

protects an employee’s right to maintain a common law negligence

action against his or her employer.                That right, however, is

3
     The amended version of Article 18, Section 8 provided that
employees “engaged in . . . private employment, may exercise the
option to settle for compensation by failing to reject the
provisions of such Workmen’s Compensation Law prior to the
injury.”

                                    - 11 -
subject to the exception provided in Article 18, Section 8 -

that the legislature may enact a law with the nearly irrebutable

presumption     that       an    employee         accepted       the     alternative      of

workers’ compensation benefits unless the employee made a pre-

accident election to reject workers’ compensation and retain his

or her common law rights.

¶17          Under the Arizona Constitution, therefore, absent an

employee’s    express      rejection        of    workers’       compensation,      a    no-

fault system has replaced the prior fault-based tort system.

See Stoecker v. Brush Wellman, Inc., 194 Ariz. 448, 451, ¶ 11,

984 P.2d 534,    537     (1999)       (“The    underlying          principle   of    the

compensation        system      is    a     trade     of     tort       rights     for    an

expeditious, no-fault method by which an employee can receive

compensation for accidental injuries sustained in work-related

accidents.”); see also Pressley v. Indus. Comm’n, 73 Ariz. 22,

28, 29, 236 P.2d 1011, 1015-16 (1951).

                                            IV

¶18          We now turn to whether A.R.S. § 23-1021(D) and A.R.S.

§ 23-1021(C) violate Article 18, Section 8, as Grammatico and

Komalestewa contend.            We begin our analysis with a brief summary

of a few principles underlying workers’ compensation law.

                                             A

¶19          To receive workers’ compensation benefits, an injured

employee     must    demonstrate          both    legal    and    medical     causation.


                                          - 12 -
DeSchaaf v. Indus. Comm’n, 141 Ariz. 318, 320, 686 P.2d 1288,

1290    (App.     1984)     (citing       1B     Arthur    Larson,     Workmen’s

Compensation Law § 38.83 (1982)) (additional citations omitted).4

Article 18, Section 8 addresses legal causation.                  See DeSchaaf,
141 Ariz. at 321, 686 P.2d at 1291.              As relevant to these cases,

Section 8 divides legal causation into three elements.                      First,

the employee must have been acting in the course of employment.

Second, the employee must have suffered a personal injury from

an accident arising out of and in the course of such employment.

Third, the resulting injury must have been caused in whole or in

part, or contributed to, by a necessary risk of the employee’s

employment, or a necessary risk or danger inherent in the nature

of that employment or the employer’s lack of due care.

¶20          Medical   causation,       in     contrast,   is    established       by

showing that the accident caused the injury.                    See id.     By its

plain   terms,      Article      18,   Section     8   does     not   limit    the

legislature’s       power   to    enact      legislation   affecting      medical

causation.      Cf. Ford v. Indus. Comm’n, 145 Ariz. 509, 518, 703
P.2d 453, 462 (1985) (stating that the constitution does not

prevent the legislature from enacting specific factors to be

considered    “in    determining       whether    industrial     exposure     is   a

cause of an occupational disease,” thus implicitly recognizing

4
     The   current  version   of  Larson   also  discusses this
principle.    See 2 Arthur Larson & Lex K. Larson, Larson’s
Workers’ Compensation Law § 46.03[1], at 46-6 (2004).

                                       - 13 -
that   the     legislature    could        enact    standards        for   medical

causation).

¶21          Consequently,   the   legislature          has   some    latitude   to

establish     the   requisite      medical         causation     for       workers’

compensation recovery.        In contrast, however, the legislature

may not define legal causation in a way that conflicts with

Article 18, Section 8 because the legislature “cannot enact laws

which will supersede constitutional provisions adopted by the

people.”     Kilpatrick, 105 Ariz. at 415-16, 466 P.2d at 20-21.

                                       B

¶22          The resolution of this case, therefore, hinges upon

whether A.R.S. § 23-1021(C) and (D) impermissibly define legal

causation by requiring proof that the presence of alcohol or

illegal drugs in a claimant’s system did not contribute to the

industrial    accident.      Turning   first       to   A.R.S.   §     23-1021(D)-

(D)(1), those subsections provide that an employee who fails to

pass, refuses to cooperate with, or refuses to take a qualified

alcohol or drug test, is prohibited from receiving compensation,

even if his or her injury would otherwise require compensation,

unless the employee can prove that the intoxication or unlawful

drug use was not a contributing cause of the accident.

¶23          The majority in Grammatico concluded that A.R.S. § 23-

1021(D) impermissibly restricts legal causation. 208 Ariz. at

13-14, ¶¶ 12-15, 90 P.3d at 214-15.                We agree.         Under Article


                                   - 14 -
18,   Section    8,     an     employee         demonstrates          legal    causation   by

showing that a necessary risk or danger of employment caused or

contributed to the industrial accident “in whole or in part.”

(Emphasis       added.)             Section           23-1021(D),        however,     denies

compensation to an injured worker unless the worker proves that

a   necessary    risk     or    danger          of    employment       wholly    caused    the

accident.        Specifically,             if        alcohol     or    illegal    drug     use

contributed even slightly to the accident, section 23-1021(D)

denies compensation to the employee, even if a necessary risk or

danger   of     employment          partially          or     substantially       caused   or

contributed to the accident.                     Article 18, Section 8 does not

permit the legislature to limit legal causation in that manner.

See Ford, 145 Ariz. at 518, 703 P.2d at 462 (holding that A.R.S.

§ 23-901.01 (1985), which lists factors that indicate whether

employment       caused        an      occupational              disease,        cannot     be

constitutionally interpreted to require proof that the disease

was solely or exclusively caused by the industrial exposure).

                                                 C

¶24          Section         23-1021(C),              the      statute    at      issue     in

Komalestewa,     similarly          runs    afoul        of    Article    18,    Section    8.

That statute provides that

      [a]n employee’s injury or death shall not be considered
      a personal injury by accident arising out of and in the
      course of employment and is not compensable pursuant to
      this chapter if the impairment of the employee is due
      to the employee’s use of alcohol . . . and is a


                                           - 15 -
        substantial contributing cause of the employee’s
        personal injury or death.   This subsection does not
        apply if the employer had actual knowledge of and
        permitted, or condoned, the employee’s use of alcohol
        . . . .

Id. (footnote omitted).

¶25            Although Article 18, Section 8 requires compensation

if a necessary risk or danger of employment partially caused or

contributed to the accident, section 23-1021(C) denies benefits

if alcohol or drug use contributed to the accident.                           Thus, even

if an accident was caused, in part, by a necessary risk or

danger     of    employment,       A.R.S.       §   23-1021(C)        would       preclude

benefits        if    alcohol      was    “anything     more      than        a    slight

contributing         cause”   of   the    injury.      A.R.S.    §     23-1021(H)(2).

Again, such a provision requires proof that an employee was not

at fault when the industrial accident occurred.                          Article 18,

Section    8    does    not    permit     the   legislature      to    enact       such   a

statute.       See Inscoe v. DeRose Indus., Inc., 226 S.E.2d 201, 206

(N.C. Ct. App. 1976) (holding that such a requirement injects

“‘fault’ as negligence back into the statute in its broadest

sense . . . . That is, to deny relief to [an employee] . . .

would     present       a     situation     analogous     to     the     common       law

understanding of contributory negligence which, of course, has

been eliminated from Workmen’s Compensation”); see also Davis

pt. I, at I-1 (“When an injury . . . is covered by workers’




                                          - 16 -
compensation,    the   worker   .   .   .   obtains   no-fault   protection.

Neither the employer’s nor anyone else’s fault is relevant.”).5

                                        V

                                        A

¶26       The dissent in Grammatico, as well as the court in

Komalestewa,    concluded   that     the    legislature   is   permitted   to

define the phrase in Article 18, Section 8, “a necessary risk or

danger of . . . employment,” to exclude accidents occurring when

the employee has recently used illegal drugs or alcohol before

the injury.     See Grammatico, 208 Ariz. at 16, ¶ 26, 90 P.3d at

217 (Barker, J., dissenting); Komalestewa, 209 Ariz. at 212-13,

¶ 1, 99 P.3d at 27-28.          As the Grammatico majority correctly

pointed out, however, such a definition of “a necessary risk or

danger of . . . employment,” would impermissibly “inject[] fault

into the no-fault workers’ compensation system and effectively

abrogate[] claims for injuries partially caused or contributed

to by workplace dangers.” 208 Ariz. at 15, ¶ 20, 90 P.3d at

216.   Moreover, if we agreed with the Grammatico dissent and

5
     The Amicus Curiae Brief of Southern Arizona Workers’
Compensation Claimants Association (“SAWCCA”) points out that
Article 18, Section 6, the anti-abrogation clause of Arizona’s
constitution, preserves each person’s “right of action to
recover damages” for injuries.    From this, SAWCCA reasons that
if an Arizona worker is deprived of the right to worker’s
compensation by a statute that introduces fault into the
worker’s compensation system, the worker retains the remedy of
bringing a common law tort action against the employer.    Given
our disposition of the issues in this consolidated matter, we
need not consider SAWCCA’s argument.

                                    - 17 -
Komalestewa      opinion, the legislature could circumvent Article

18,   Section     8    by   defining      “a       necessary   risk   or   danger”   to

exclude a variety of injuries if caused in part by an employee’s

reckless or even negligent acts.                    The legislature, for example,

could    preclude      recovery     for    injured      employees     whose   injuries

were caused, in part, by talking on cell phones while driving,6

by taking cold medication,7 or even by being tired on the job.

However, the language of Article 18, Section 8 and the history

behind    it    prohibit      the   legislature        from    enacting    legislation

that injects fault into the workers’ compensation system.

                                               B

¶27            The dissent in Grammatico further concluded that an

employee’s      drug    use    before     coming       to   work   and   suffering   an


6
     Studies demonstrate that talking on cell phones while
driving is extremely dangerous. See, e.g., Donald A. Redelmeir
& Robert J. Tibshirani, Association Between Cellular-Telephone
Calls and Motor Vehicle Collisions, 336 New England Journal of
Medicine 453, 456 (1997) (risk of accident increased 400% for
drivers using cell phones; “relative risk is similar to the
hazard associated with driving with a blood alcohol level at the
legal limit”); David L. Strayer et al., Fatal Distraction? A
Comparison of the Cell-Phone Driver and the Drunk Driver,
http://www.psych.utah.edu/AppliedCognitionLab/DrivingAssessment2
003.pdf (“cell-phone drivers may actually exhibit greater
impairments . . . than legally intoxicated drivers”).
7
     Using over-the-counter cold medicine, such as Benadryl, can
significantly increase the chance of automobile accidents. See,
e.g., John M. Weiler et al.,          Effects of Fexofenadine,
Diphenhydramine, and Alcohol on Driving Performance, 132 Annals
of Internal Medicine 354, 362 (2000) (driving performance was
generally worse after taking Benadryl than after drinking
alcohol).

                                          - 18 -
injury is analogous to a meat cutter intentionally cutting off

his own hand.    See 208 Ariz. at 16-17, ¶ 28, 90 P.3d at 217-18

(Barker,   J.,   dissenting);     A.R.S.    §     23-1021(A)   (excluding

compensation for self-inflicted injuries).          We find that analogy

analytically flawed.

¶28        To be sure, our courts have long held that employees

who   intentionally   injure   themselves   may    not   recover   workers’

compensation.    See, e.g., L.B. Price Mercantile Co. v. Indus.

Comm’n, 43 Ariz. 257, 268, 30 P.2d 491, 495 (1934) (“The only

injury resulting from an accident which arises out of and in the

course of employment that is not compensable under the law of

Arizona is one that the employee purposely inflicts upon himself

. . . .”);8 Lopez v. Kennecott Copper Corp., 71 Ariz. 212, 215-

16, 225 P.2d 702, 705 (1950) (upholding industrial commission’s

determination that the employee’s injury was self-inflicted, and

thus noncompensable, because circumstantial evidence showed that

the employee had ignited a stick of dynamite at his feet); Rural

Metro Corp. v. Indus. Comm’n, 197 Ariz. 133, 135, ¶ 7, 3 P.3d
1053, 1055 (App. 2000) (“[P]ursuant to our statutory scheme, an

employee’s injury is compensable so long as it is work related

and has not been purposely self-inflicted.”); Glodo v. Indus.

Comm’n, 191 Ariz. 259, 262, 955 P.2d 15, 18 (App. 1998) (holding

8
     L.B. Price Mercantile did not refer to Article 18, Section
8, but to sections 1421 and 1426 of the Revised Code of 1928.
43 Ariz. at 268, 30 P.2d at 495.

                                 - 19 -
that an employee cannot recover under workers’ compensation if

the injury results from an intentional act).

¶29         Intentionally       self-inflicted         injuries,       however,   bar

compensation only to those employees who clearly have purposely

inflicted     their      injuries.        In    L.B.   Price      Mercantile,     for

example, we concluded that an employee who violated criminal

laws and was injured in the process was not barred from workers’

compensation       because    such     a       violation      merely    established

contributory negligence, which does not bar recovery under the

workers’ compensation scheme. 43 Ariz. at 265-68, 30 P.2d at

494-95.       We    explained      that     “[m]any     people     violate      these

provisions,    some      unintentionally,        and   some    intentionally      but

certainly with no purpose of causing injury to themselves.                        By

no construction of the facts can it be said that [the employee]

by crossing McDowell Road in violation of traffic regulations

intended to inflict an injury upon himself.”                      Id. at 268, 30
P.2d at 495.

¶30         But in Glodo, the court of appeals determined that the

employee had intentionally injured himself by punching a freezer

door. 191 Ariz. at 262, 955 P.2d at 18.                 The court noted that

the   employee     had    argued     that   “while     he   may    have    purposely

punched the freezer door, he did not ‘purposely’ fracture his

finger.”    Id.     The court disagreed, however, holding that “[a]n

intentional act of violence that produces an injury that should


                                      - 20 -
be expected is not accidental.”             Id.

¶31         In contrast, Rural Metro concluded that an employee’s

decision to reject medical advice, which resulted in a workplace

injury, did not constitute an intentional injury.                        There, the

employee had suffered a shoulder injury, which required surgery,

and was told by her doctor not to return to work. 197 Ariz. at

134, ¶¶ 2-3, 3 P.3d at 1054.           She nevertheless decided to return

to work, stating that she “had no choice” because of financial

reasons.    Id. at ¶ 3.      She re-injured her shoulder her first day

back on the job.         Id. at ¶ 4.        The court of appeals upheld the

administrative     law    judge’s    determination       that    the    injury   was

compensable,      concluding      that      “[a]lthough      such      action    was

arguably careless, if not reckless, no evidence was presented to

suggest,    nor   does    Rural     Metro    argue,   that      [the    employee’s]

purpose in returning to work at Rural Metro was to reinjure

herself.”    Id. at ¶ 8.

¶32         In    distinguishing         Glodo,    the    Rural        Metro    court

emphasized that the employee in Glodo injured himself through an

“intentional act of violence.”             Id. at 135, ¶ 9, 3 P.3d at 1055.

In addition, the court pointed out that the injury in Glodo was

“‘almost inevitabl[e].’”          Id. at 135-36, ¶ 9, 3 P.3d at 1056

(quoting    Glodo, 191 Ariz.     at    264,   955   P.2d     at    20).     The

employee’s action in Rural Metro, in contrast, “was neither an

act of violence nor, as the [administrative law judge] found,


                                      - 21 -
was it predictably certain to result in injury.”                    Id.    Rural

Metro   concluded,      therefore,     that      the   employee’s     “shoulder

reinjury was not purposely self-inflicted.”             Id. at 136.

                                       C

¶33           Alcohol and drug use is more akin to the facts of

Rural   Metro    than   to   the   facts      of   Glodo.     While       alcohol

consumption and illegal drug use shortly before work or during

work undeniably increase the chances of being injured on the

job, it cannot be unequivocally said that employees with alcohol

or    drugs     in   their   systems       who     sustain   injuries       have

intentionally injured themselves.           See L.B. Price Mercantile, 43

Ariz. at 268, 30 P.2d at 495.9


9
     The court in Komalestewa also used a flawed analogy to
argue that an employee who is impaired from either drugs or
alcohol has abandoned his or her employment.        According to
Komalestewa, Grammatico’s fall while under the influence of
drugs is analogous to an employee who, in a moment of
tomfoolery, walks across the room on stilts while blindfolded,
simply to show his fellow employees that he could, and falls in
the process.   See Komalestewa, 209 Ariz. at 218, ¶ 27, 99 P.3d
at 33.    That analogy is analytically flawed because, in that
hypothetical,   the   employee   has   actually  abandoned   his
employment. An employee who walks across a room on stilts while
blindfolded to show fellow employees that he is capable of doing
it, is not doing anything connected to his employment. Thus, it
is fair to conclude that the employee has abandoned his
employment. See, e.g., Anderson Clayton & Co. v. Indus. Comm’n,
125 Ariz. 39, 40-41, 607 P.2d 22, 23-24 (App. 1979) (finding
that an employee who injured himself after jumping a bicycle
seventy feet from a conveyor belt into a pile of seed was not
acting in the course of employment: “‘[W]here an injury is
suffered by an employee while engaged in acts for his own
purposes or benefits, other than acts necessary for his personal
comfort and convenience while at work, such injury is not in the

                                   - 22 -
                                          VI

¶34          We recognize that compelling policy reasons support

banning drug and alcohol use in the workplace.                            In fact, the

legislature has enacted several statutes in addition to A.R.S. §

23-1021(C) and (D) to further this policy.                   See A.R.S. §§ 23-493

to    -493.11   (1995   &    Supp.     2004)     (providing       for,     among    other

things,    collection        of      samples,        scheduling      of     tests      and

procedures      for     drug      and     alcohol         testing,        disciplinary

procedures,      and        employer      protection         from         litigation).

Specifically, A.R.S. § 23-493.05 permits an employer to “take

adverse    employment       action    based     on    a   positive       drug   test    or

alcohol impairment test,” including termination of employment.

But as the majority in Grammatico stated:

       we cannot ignore that our constitutional system for
       workers’ compensation requires the payment of benefits
       if a necessary risk or danger of employment partially
       caused or contributed to an industrial accident,
       without consideration of any fault by the injured
       employee. Thus, unless and until the constitution is
       changed, the legislature cannot abrogate claims for
       workers’ compensation for injuries wholly or partially
       caused or contributed to by necessary employment risks
       or dangers solely because an employee fails to pass
       . . . a drug or alcohol test.




course of his employment.’”) (quoting Rodriguez v. Indus.
Comm’n, 20 Ariz. App. 148, 150-51, 510 P.2d 1053, 1055-56
(1973)). In neither Grammatico’s nor Komalstewa’s case did the
record establish, nor did the respective administrative law
judges find, that Grammatico or Komalestewa abandoned their
employment.

                                        - 23 -
208 Ariz. at 15, ¶ 18, 90 P.3d at 216.10

¶35        Consequently, because the necessary risks and dangers

of working on drywall stilts could have partially caused or

contributed   to    Grammatico’s        injury,    A.R.S.    §   23-1021(D)     is

unconstitutional        as    applied     to    deny    Grammatico      workers’

compensation benefits.          Likewise, because the necessary risks

and dangers of putting pressure on a drum to fix a “bogged down”

conveyor   belt    could     have   partially     caused    or   contributed    to

Komalestewa’s injury, A.R.S. § 23-1021(C) is unconstitutional as

applied to deny Komalestwa benefits.

                                        VII

¶36        For    the   foregoing     reasons,     we   affirm    the   court   of

appeals’ decision in Grammatico setting aside the award, and

reverse the court of appeals’ decision in Komalestewa, and set

aside the award.



10
     In the 2005 session of the legislature, Representative
Eddie Farnsworth introduced House Concurrent Resolution 2007,
which would have amended Article 18, Section 8 by including
language that would have precluded an injured worker from
receiving compensation “if an accident [was] caused in whole or
in part by a worker’s use of alcohol or a controlled substance.”
The resolution passed both the Commerce and Judiciary Committees
of the House of Representatives but apparently no further action
was taken on it. See Minutes of Committee on Commerce, Arizona
House, 47th Legislature, 1st Reg. Sess., 7-8 (Feb. 16, 2005),
available   at   http://www.azleg.state.az.us.legaltext/47leg/1r/
comm_min/house/216comm.doc.htm;   Minutes    of   Arizona   House
Committee on Judiciary, 47th Legislature, 16-17 (Feb. 24, 2005),
available at http://www.azleg.state.az.us/legtext/47leg/1r/comm_
min/house/0224jud.doc.htm.

                                     - 24 -
                              __________________________________
                              Michael D. Ryan, Justice

CONCURRING:


_________________________________________
Ruth V. McGregor, Chief Justice


_________________________________________
Rebecca White Berch, Vice Chief Justice


_________________________________________
Andrew D. Hurwitz, Justice


_________________________________________
Charles E. Jones, Justice (Retired)




                             - 25 -